Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of SEQ ID NO: 2 (NeuroD1 polypeptide), adeno-associated virus, a GFAP promoter, and wherein the method further comprises administering Isl1 (i.e. SEQ ID NO: 15) in the reply filed on 8/22/2022 is acknowledged.  The traversal is on the ground(s) that there would not be a burden on the Office to examine all the recited species in each grouping together.  This is not found persuasive because, as discussed in the Requirement for Restriction/Election mailed on 6/20/2022, the species claimed require the use of different search methodologies, and are not obvious variants of each other. Therefore, the Restriction/Election requirement is proper under 35 U.S.C. 121.
The requirement is still deemed proper and is therefore made FINAL.
Claims 132-134 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/22/2022.

Status of the Claims
Claims 24-28 and 122-137 are pending in this application.
Claims 132-134 are withdrawn from consideration as being drawn to a non-elected species.
Claims 24-28, 122-131 and 135-137 are presently under consideration as being drawn to the elected species.

Duplicate claims
Applicant is advised that should claims 125 and 126 be found allowable, claims 127-128 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-28, 122-131 and 135-137 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
            The originally filed disclosure teaches a method for treating a mammal having Amyotrophic lateral sclerosis (ALS) comprising administering a composition comprising exogenous nucleic acid encoding a NeuroD1 polypeptide or a biologically active fragment thereof to the central nervous system of said mammal.
When referring to the “biologically active fragment”, the specification does not provide any structural attributes.
Similarly, when referring to the claimed polypeptide having at least 70% identity (to SEQ ID NO: 1 or SEQ ID NO: 2 or SEQ ID NO: 15), the specification does not provide any structural attributes.
Without a correlation between structure and function, the claims do little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“A definition by function alone “does not suffice” to sufficiently describe a coding sequence because it is only an indication of what the gene does, rather than what it is”).”
Here, the specification fails to describe what part of the sequence of the NeuroD1 polypeptide correlates with the required activity (i.e. treating a mammal having Amyotrophic lateral sclerosis). 
The MPEP states that a broad genus can be described by a showing of representative number of examples. The claims in the instant application are broad. 
In the instant case, the specification fails to provide a representative number of examples for the claimed “biologically active fragment” and “a polypeptide having at least 70% identity”. 
The specification does not provide any teaching of what modifications can be made within the claimed sequence to allow for the claimed function.
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). 
	Therefore, since the specification fails to identify any relevant structural characteristics that can be attributed to the claimed function and activity, the claimed invention lacks written description.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-28 and 123-128 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2014/0024599).
With respect to claim 24, Chen et al. teach a method of treating a neurological condition in a subject in need thereof, comprising: administering a therapeutically effective dose of NeuroD1 to a glial cell of the subject; whereby exogenous NeuroD1 is expressed in the glial cell, producing a neuronal phenotype in the glial cell to ameliorate the neurological condition of the subject (claim 14), wherein the neuronal condition is amyotrophic lateral sclerosis (ALS) (claim 19).
With respect to claim 25, Chen et al. teach that the glial cell is human (paras [0006], [0010]; claim 4).
With respect to claim 26, Chen et al. teach that expressing exogenous NeuroD1 comprises delivering an expression vector comprising a nucleic acid encoding the exogenous NeuroD1 to the glial cell. (claim 6).
With respect to claim 27, Chen et al. teach that NeuroD1 included in methods and compositions of the present invention is preferably produced using recombinant nucleic acid technology. Recombinant NeuroD1 production includes introducing a recombinant expression vector encompassing a DNA sequence encoding NeuroD1 into a host cell (para [0076]).
With respect to claim 28, Chen et al. teach that particular viral expression vectors illustratively include those derived from adenovirus, adeno-associated virus, retrovirus, and lentivirus (para [0079]).
With respect to claims 123-124, Chen et al. teach that NeuroD1 can be introduced into animals through retrovirus or adeno-associated virus that contain astroglial specific promoter GFAP to allow expression of NeuroD1 only in astrocytes (para [0173]).
With respect to claims 125-126, Chen et al. teach that the exogenous nucleic acid encoding the NeuroD1 polypeptide consists of SEQ ID NO: 1 (para [0174]), which corresponds to instantly claimed SEQ ID NO: 1.
With respect to claims 127-128, Chen et al. teach that the NeuroD1 polypeptide consists of SEQ ID NO: 2 (para [0174]), which corresponds to instantly claimed SEQ ID NO: 2.

Claims 24-28, 125-131 and 135-137 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eggan et al. (WO 2013/025963).
With respect to claims 24 and 135, Eggan et al. teach a method for transdifferentiation of a first somatic cell into a motor neuron, the method comprising increasing the protein expression of at least three motor-neuron inducing (MN-inducing) factors selected from the group consisting of: Lhx3, Ascll, Brn2, Mytll, Isl1, Hb9, Ngn2 or NeuroD1, wherein the motor neuron exhibits at least two characteristics of an endogenous motor neuron (claim 1), and wherein the motor neuron disease or disorder is selected from amyotrophic lateral sclerosis (ALS) or spinal muscular atrophy (SMA) or associated diseases thereof (claim 39).
Given the finite possibility, one of ordinary skill would have at once envisaged administering NeuroD1 and Isl1.
With respect to claim 25, Eggan et al. teach the subject is a human subject (claim 37).
With respect to claim 26, Eggan et al. teach that the nucleic acid sequence is in a vector (claim 29), wherein the vector is a viral vector or a non-viral vector (claim 30), and further teach that “[A]s used herein, the terms "administering," "introducing" and "transplanting" are used interchangeably in the context of the placement of iMNs of the invention into a subject, by a method or route which results in at least partial localization of the iMN at a desired site. In some embodiments, the iMNs can be placed directly in the spinal cord or in the cerebellum, or alternatively be administered by any appropriate route which results in delivery to a desired location in the subject where at least a portion of the cells or components of the cells remain viable (para [00132]).
With respect to claims 27-28, Eggan et al. teach delivering a recombinant adeno-associated (paras [00105], [00290]).
With respect to claims 125-131 and 136-137, Eggan et al. teach that the protein expression of Isl1 is increased by introducing a nucleic acid sequence encoding Isl1 polypeptide comprising SEQ ID NO: 9 or SEQ ID NO: 10 or a functional fragment thereof (claim 25), wherein the protein expression of NeuroD1 is increased by introducing a nucleic acid sequence encoding NeuroD1 polypeptide comprising SEQ ID NO: 15 or SEQ ID NO: 16 or a functional fragment thereof (claim 28).
Please note that SEQ ID Nos: 9-10 and 15-16 of Eggan et al. corresponds to instantly claimed SEQ ID Nos: 1-2 and 14-15.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-28 and 122-128 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0024599) in view of Dayton et al. (Gene Therapy (2018) 25:392–400).
The teachings of Chen et al. with respect to claims 24-28 and 123-128 have been discussed above.
Chen et al. do not teach the adeno-associated virus expression vector comprises an AAV.PHP.eB vector.
Dayton et al. teach that “[T]he neuronal expression in the rat CNS was greater with AAV PHP.EB than the previous engineered vector AAV PHP.B. AAV PHP.EB is thus one of the most efficient AAV vectors in the field for CNS gene transfer” (abstract).
It would have been obvious to one of ordinary skill in the art concerned with ALS treatment to use the AAV.PHP.eB vector of Dayton et al. in the invention of Chen et al. because Dayton et al. teach that said vector is one of the most efficient AAV vectors in the field for CNS gene transfer.
The skilled artisan would have reasonably expected said vector to efficiently transduce the CNS. 

Claims 24-28, 122, 125-131 and 135-137 are rejected under 35 U.S.C. 103 as being unpatentable over Eggan et al. (WO 2013/025963) in view of Dayton et al. (Gene Therapy (2018) 25:392–400).
The teachings of Eggan et al. with respect to claims 24-28, 125-131 and 135-137 have been discussed above.
Eggan et al. do not teach the adeno-associated virus expression vector comprises an AAV.PHP.eB vector.
Dayton et al. teach that “[T]he neuronal expression in the rat CNS was greater with AAV PHP.EB than the previous engineered vector AAV PHP.B. AAV PHP.EB is thus one of the most efficient AAV vectors in the field for CNS gene transfer” (abstract).
It would have been obvious to one of ordinary skill in the art concerned with ALS treatment to use the AAV.PHP.eB vector of Dayton et al. in the invention of Eggan et al. because Dayton et al. teach that said vector is one of the most efficient AAV vectors in the field for CNS gene transfer.
The skilled artisan would have reasonably expected said vector to efficiently transduce the CNS. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658